DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ Response and Amendment, filed on March 17, 2022, have been received and entered.  As discussed in the Office action of Dec. 17, 2021, Applicants elected without traverse the species of cellobiose (claims 15 and 18), Lactobacillus plantarum (now pertaining to L. plantarum, strain 2830, in claim 15) and tablet as the formulation (claim 24).  Claims 15 and 18 have been amended.  Claims 1-14, 16, 17, 22, 23, 25, 27-29 and 32-36 have been canceled.  No claims have been added.  Accordingly, claims 15, 18-21, 24, 26, 30 and 31 are examined on the merits herewith.  
Specification- Title of the Invention
In view of Applicants’ amendment to the title, this objection is withdrawn.
Claim Rejections - 35 USC § 101
	In view of Applicants’ amendments to the claims, this rejection is withdrawn.  
Claim Rejections - 35 USC § 112, (a)

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18-21, 24, 26, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims recite Applicants’ novel bacterium, Lactobacillus plantarum, strain no. 2830, for which a biological deposit was made at the ECGC, deposit no. 13110402.  Presumably, this deposited strain is the one referred to on the last page of the as-filed U.S. specification, which lacks a designation/indication of the genus and species of the deposited microorganism.  Because the bacterium is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The structure and genome of the bacterium are not fully disclosed, nor has the bacterium been shown to be publicly known and freely available.  The specification does not disclose a repeatable process to obtain the bacterium.  Although the specification discloses that a biological deposit was made, not all of the steps in the biological deposit procedure were completed with respect to the U.S. and international requirements for biological deposits in patent applications, which provide for specific identification and permit examination.  See 37 CFR §§ 1.801-1.809 and MPEP § 2404.01.  Again, the foregoing assumes that the microorganism referred to on the last page of the specification is L. plantarum, strain no. 2830, which should be corrected to add the genus and species and strain no. information.  
With their Response, as an appendix, Applicants have submitted the receipt for their biological deposit with Public Health England Culture Collections, which states that this deposit was made under the terms of the Budapest Treaty.  
	Nevertheless, as previously discussed, Applicants have not stated in the specification, or anywhere else in the documents of the application, that all restrictions on access to the biological deposit will be removed upon the granting of a patent.  Such a statement is required.  See MPEP § 2410.01.  Appropriate correction is required.    
	In reply to Applicants’ arguments, as noted above, this rejection is for lack of enablement; it is not a written description rejection.  Because this application was published, it is not confidential.  But whether or not the application is confidential is irrelevant to this rejection.  If the biological deposit, L. plantarum, strain no. 2830, is publicly available, Applicants should explain how members of the public, e.g., private companies and research scientists, would go about buying samples or aliquots of Applicants’ bacterium, from Applicants’ directly, or from a particular company/business.  The rejection is maintained.  
MPEP 2410.01 Conditions of Deposit [R-07.2015]
37 CFR 1.808 requires that the deposit of biological material be made under two conditions: 
(A) access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C. 122, and 
(B) with one exception, that all restrictions imposed by the depositor on the availability to the public of the deposited biological material be irrevocably removed upon the granting of the patent. 
The one exception that is permitted is specified in 37 CFR 1.808(b) which permits the depositor to contract with the depository to require that samples of a deposited biological material shall be furnished only if a request for a sample, during the term of the patent, meets any one or all of the three conditions specified in this paragraph. These conditions are: 
(A) the request is in writing or other tangible form and dated; and/or 
(B) the request contains the name and address of the requesting party and the accession number of the deposit; and/or 
(C) the request is communicated in writing by the depository to the depositor along with the date on which the sample was furnished and the name and address of the party to whom the sample was furnished. 
It should be noted that this exception to the general rule that all restrictions will be removed must be strictly followed and that no variations of this explicit exception will be accepted as meeting the conditions of this section. Although this exception is consistent with the provisions in the Budapest Treaty and its implementing regulations (Rule 11.4), other conditions on accessibility are permitted under the Budapest Treaty as prescribed by national law. Consequently, the mere indication that a deposit has been made and accepted under conditions prescribed by the Budapest Treaty would satisfy all conditions of these regulations except the requirement that all restrictions on access be removed on grant of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990). 
Claim Rejections - 35 USC § 112, (b)
	In view of Applicants’ amendments to the claims, this rejection is withdrawn.  	 
Claim Rejections - 35 USC § 103
In view of Applicants’ amendments to the claims, this rejection is withdrawn.  	

Applicants are advised to participate in the after-final consideration pilot program.  Applicants are reminded of the PTO’s policies and procedures in this program for responding to final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patents/init_events/afcp.jsp, After-final Consideration Pilot 2.0.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that the application must be amended in a way that does not broaden any claim.  
Applicants’ amendments necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-06-03